Case 1:19-cv-00126-CFC-SRF Document 45 Filed 10/01/19 Page 1 of 2 PageID #: 846



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 ALLERGAN USA, INC. and                               )
 ALLERGAN INDUSTRIE SAS,                              )
                                                      )
                        Plaintiffs,                   )
                                                      )
          v.                                          ) C.A. No. 19-126-CFC-SRF
                                                      )
                                                      )
 PROLLENIUM US INC. and PROLLENIUM                    )
 MEDICAL TECHNOLOGIES INC.,                           )
                                                      )
                        Defendants.                   )

                                      NOTICE OF SERVICE

          The undersigned hereby certifies that on the 30th day of September, 2019,

 DEFENDANTS PROLLENIUM US INC. AND PROLLENIUM MEDICAL

 TECHNOLOGIES INC.’S INVALIDITY CONTENTIONS were served upon the following

 counsel of record at the address and in the manner indicated:

 Jack B. Blumenfeld, Esquire                                         VIA ELECTRONIC MAIL
 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 1201 North Market Street
 Wilmington, DE 19801

 Gary E. Hood, Esquire                                               VIA ELECTRONIC MAIL
 POLSINELLI PC
 150 North Riverside Plaza, Suite 3000
 Chicago, IL 60601




 {01429360;v1 }
Case 1:19-cv-00126-CFC-SRF Document 45 Filed 10/01/19 Page 2 of 2 PageID #: 847




                                        ASHBY & GEDDES

                                        /s/ Andrew C. Mayo
                                        ____________________________
                                        John G. Day (#2403)
                                        Andrew C. Mayo (#5207)
                                        500 Delaware Avenue, 8th Floor
 Of Counsel:                            P.O. Box 1150
                                        Wilmington, DE 19899
 John W. Harbin                         (302) 654-1888
 Gregory J. Carlin                      jday@ashbygeddes.com
 Warren Thomas                          amayo@ashbygeddes.com
 Robert J. Leonard
 MEUNIER CARLIN & CURFMAN LLC           Attorneys for Defendants
 999 Peachtree Street NE, Suite 1300
 Atlanta, GA 30309
 (404) 645-7700

 Dated: October 1, 2019




 {01429360;v1 }
